
	
		III
		111th CONGRESS
		1st Session
		S. RES. 168
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Washington
		  women’s softball team for winning the 2009 NCAA Women’s College World
		  Series.
	
	
		Whereas on June 2, 2009, for the first time in university
			 history, the University of Washington Women Huskies won the National Collegiate
			 Athletic Association (NCAA) national softball championship game
			 with a 3-2 victory over the University of Florida Gators;
		Whereas University of Washington pitcher Danielle Lawrie
			 was named the Women's College World Series Most Valuable Player and the USA
			 Softball National Collegiate Player of the Year;
		Whereas the Huskies finished the 2009 season with an
			 impressive record of 51-12;
		Whereas the members of the 2009 University of Washington
			 softball team are excellent representatives of a university that is 1 of the
			 premier academic institutions in Washington State, producing many outstanding
			 student-athletes and other leaders; and
		Whereas the members of the women’s softball team have
			 brought great honor to themselves, their families, the University of
			 Washington, and the State of Washington: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Washington softball team for winning the 2009 Women’s College
			 World Series;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped the University of Washington win the championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)Mark A. Emmert,
			 president of the University of Washington;
				(B)Scott Woodward,
			 director of athletics of the University of Washington; and
				(C)Heather Tarr,
			 head coach of the University of Washington softball team.
				
